Citation Nr: 0929794	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-34 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 1997 
for entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), for accrued 
benefits purposes.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
December 1945, and from June 1946 to April 1947.  The 
appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 RO decision, which denied 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, 
to include a request for an earlier effective date for TDIU 
for accrued benefits purposes.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for entitlement to an effective date prior to 
January 7, 1997 for a grant of entitlement to TDIU was 
pending at the time of the Veteran's death, and a claim for 
accrued benefits was received within one year after his 
death.

2.  The Veteran filed a claim for entitlement to increased 
evaluations for his service-connected residuals of a gunshot 
wound to the left thigh, left upper arm, and left forearm on 
January 7, 1997, and this claim was construed by the RO as 
also being an informal claim of entitlement to TDIU.

3.  It is factually ascertainable during the one-year period 
prior to January 7, 1997, that the Veteran was unable to 
obtain or maintain substantially gainful employment due to 
his service-connected disabilities.

4.  The Veteran was rated totally disabled for a continuous 
10-year period prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 7, 1996 for 
the grant of entitlement to TDIU for the purpose of accrued 
benefits have been met. 38 U.S.C.A. §§ 1155, 5107, 5110, 
5121, 7105 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 
3.1000, 4.16, 4.18 (2008).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318, the benefit sought on appeal 
has been granted in full, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's claim for accrued benefits, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A March 2007 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

The Board notes that the March 2007 letter did not 
specifically provide information regarding how appropriate 
disability ratings or effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
appellant is representative by an attorney, who has 
demonstrated actual knowledge of how VA assigns effective 
dates and disability ratings.  Thus, the Board finds that any 
error by VA in not providing such notice is harmless. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA and private medical records are in the file.  All 
available records identified by the appellant as relating to 
this claim have been obtained, to the extent possible.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim for accrued benefits.  VA has 
fulfilled its duty to assist.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to an effective date prior to January 7, 1997 
for TDIU, for accrued benefits purposes.

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the Veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2008).  A claim for such benefits must be filed 
within one year of the Veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the Veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a Veteran's accrued 
benefits claim is that, without the Veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).

The Board notes that the Veteran was granted entitlement to 
TDIU in an October 2003 rating decision.  A notice of 
disagreement (NOD) was submitted in July 2004 with respect to 
effective date assigned.  In January 2005, a statement of the 
case (SOC) was issued with respect to this issue.  The 
Veteran submitted a VA Form 9 Appeal in February 2005.  The 
Veteran was then denied entitlement to an effective date 
prior to January 7, 1997 in a June 2005 Board decision.  In 
September 2005, the Veteran appealed this decision to the 
Court.  In July 2006, the Veteran died.  In August 2006, the 
appellant submitted a claim for any accrued benefits.  In 
September 2006, the Court issued an Order indicating that, 
when a Veteran dies while an appeal of a Board decision is 
pending, the Board decision must be vacated and the appeal 
dismissed.  The Board dismissed the Veteran's appeal for an 
effective date prior to January 7, 1997 for the grant of 
entitlement to TDIU in a December 2006 decision.  

In light of the Board's decision having been dismissed, it 
must be found that the Veteran did have a pending claim for 
an earlier effective date for the grant of entitlement to 
TDIU at the time of his death.  The record reflects that the 
appellant filed for accrued benefits within one year of the 
Veteran's death.  As such, the Board will consider the merits 
of the earlier effective date claim based on the evidence of 
record at the time of the Veteran's death.  See 38 C.F.R. § 
3.1000 (2008).

The appellant claims that an earlier effective date, prior to 
January 7, 1997, should be assigned for the grant of 
entitlement to TDIU.

The Board notes that VA will grant a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the Veteran is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his or her education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2008).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2008).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

In considering the evidence of record under the laws and 
regulations as set forth above, and having resolved doubt in 
favor of the appellant, the Board finds that January 7, 1996, 
is the correct date for the grant of entitlement to TDIU.

In this regard, the evidence of record clearly indicates that 
the Veteran filed a formal claim for entitlement to TDIU on 
April 24, 1998.  However, prior to this, on January 7, 1997, 
the Veteran had submitted a claim for increased evaluations 
for his service-connected residuals of a gunshot wound to the 
left thigh, left upper arm, and left forearm.  The Board 
believes that this document could also be construed as an 
informal claim for a TDIU.

In granting an effective date of January 7, 1997 for the 
award of a TDIU, the RO explained that this date had been 
assigned because the Veteran met the necessary criteria for 
entitlement to TDIU from this date.  More specifically, the 
RO indicated in the October 2003 rating decision that the 
January 7, 1997 effective date was assigned due to the fact 
that the Veteran's total combined rating was determined to be 
60 percent on this day, and, under 38 C.F.R. § 4.16(a)(2), 
disabilities resulting from a single accident or common 
etiology are allowed to be "lumped together" and considered 
to be a single disability.  Furthermore, the rater determined 
that the Veteran's service-connected disabilities were such 
that the Veteran could not be competitive in the job market, 
was fortunate to have obtained gainful employment for the 
period that he did, and would be unlikely to successfully 
retain employment.  The Board does note that 2 of the 
Veteran's service-connected disabilities were later assigned 
40 percent evaluations, effective January 7, 1997, in a 
September 2004 rating decision.  In the January 2005 SOC, it 
was indicated that an effective date of January 7, 1997 was 
assigned as this was the date of receipt of the Veteran's 
claim for increased evaluation of his service-connected 
disabilities. 

As the Board has found the January 1997 statement to also be 
an informal claim for a TDIU, an earlier effective date is 
permissible if it is factually ascertainable that TDIU was 
warranted at any time during the one-year period prior to 
January 7, 1997.  The Board notes that, prior to January 7, 
1997, the Veteran's service-connected disabilities did not 
meet the percentage rating standards for TDIU.  38 C.F.R. § 
4.16(a) (2008).  Nevertheless, the Board must consider 
whether the evidence warrants referral to the appropriate VA 
officials for entitlement to TDIU on an extraschedular basis 
under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 
Vet. App. at 6.  For a Veteran to prevail on a claim for 
entitlement to TDIU, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board has reviewed the claims file, to include the VA and 
private medical records which document symptoms and 
manifestations of the Veteran's service-connected 
disabilities.  There is no indication in the medical evidence 
of record that the Veteran's service-connected disabilities 
worsened between January 7, 1996 and January 7, 1997, or that 
the Veteran was capable of obtaining and retaining employment 
on January 7, 1996, but was unable to obtain or retain 
employment on January 7, 1997 due to his service-connected 
disabilities.  In fact, there is evidence of record 
suggesting that he was unable to work as of January 7, 1996, 
due to the residuals of his service-connected residuals of 
gunshot wound injuries.

In a June 2004 VA examination, it was noted that the Veteran 
worked at a local corporation as a pipe fitter for 23 years 
before retiring in 1990.  However, the Veteran reported that, 
when he retired, he wished he could have worked longer but 
accepted that he could not do so because of continuing 
deterioration of his left leg after the left leg injury.  The 
examiner noted that the Veteran has required a cane for 
approximately 14 years.  There is no indication in this 
examination report, or in any other medical evidence of 
record, that his disabilities worsened significantly 
throughout 1996.  

Therefore, as it has already been conceded that the Veteran 
was unable to obtain or maintain employment on January 7, 
1997, and there is no evidence of record indicating that the 
Veteran's service-connected disabilities had worsened during 
the prior year with specific regard to affecting 
employability, the Board will resolve all doubt in favor of 
the Veteran and grant an effective date of January 7, 1996 
for entitlement to TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).  The Board recognizes that 
consideration of an award of a TDIU on an extraschedular 
basis must normally be referred to the VA Compensation and 
Pension Service for initial consideration.  However, in this 
instance, given that the matter is being considered in 
hindsight well over a decade later as part of an accrued 
benefits claim, the Board finds that such referral would only 
needlessly delay adjudication of the claim, particularly 
given the favorable outcome herein.  In essence, in light of 
that favorable outcome, the Board finds that there is no 
prejudice to the appellant in the Board considering the 
matter of an extraschedular TDIU in the first instance.

In summary, the Board finds that, based on the medical 
evidence of record, and having resolved doubt in favor of the 
appellant, it is factually ascertainable that a TDIU was 
likely warranted through the year prior to January 7, 1997.  
As such, an earlier effective date of January 7, 1996 is 
granted.  

The Board notes that an effective date prior to January 7, 
1996 is not warranted, as the claims file contains no 
documents which could be construed as a formal or informal 
claim for entitlement to TDIU prior to January 7, 1997, and 
an earlier effective date based on a factually ascertainable 
increase in disability cannot be extended under regulations 
beyond the one-year period preceding the date of receipt of a 
claim for increased compensation.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318.

VA law provides that if a Veteran's death is not determined 
to be service connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
Veteran in the same manner as if the death were service 
connected if the Veteran was in receipt of, or entitled to 
receive, compensation for a service-connected disability that 
was 1) rated totally disabling for a continuous period of 10 
or more years immediately preceding death; 2) rated by the VA 
as totally disabling continuously since the Veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or 3) rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2008).

"Entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
Veteran; (3) the Veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 
(2008).

In this case, the record shows that, at the time of the 
Veteran's death, in July 2006, service connection was in 
effect for posttraumatic stress disorder (50 percent from 
August 19, 1997); residuals of a gunshot wound, muscle group 
XIV, left thigh (40 percent from January 1, 1997); atrophy 
and numbness of the left hand (40 percent from January 7, 
1997); residuals of a gunshot wound, muscle group V, left 
forearm (30 percent from January 7, 1997); residuals of a 
gunshot wound, muscle groups VII and VIII, left upper arm (30 
percent from January 7, 1997); bilateral hearing loss (10 
percent from November 14, 2001); tinnitus (10 percent from 
November 14, 2001); and residuals of a nasal fracture, 
manifested as deviated septum (0 percent from July 5, 2000).  
In addition to the foregoing, the Veteran was also rated 
totally disabled based upon individual unemployability, 
effective January 7, 1997, at the time of his death.

However, as discussed above, the effective date of the 
Veteran's grant of entitlement to TDIU has now been 
determined to be January 7, 1996.  Therefore, as the Veteran 
died in July 2006, it is clear that the Veteran has now been 
determined to be rated totally disabled for a continuous 10-
year period prior to his death.  As such, the Board finds 
that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
warranted in this case.  




ORDER

Entitlement to an effective date of January 7, 1996 for 
entitlement to TDIU, for accrued benefits purposes is 
granted.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
granted.
	



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


